 



Exhibit 10.2
 
 
CORPORATE SERVICES AGREEMENT
DATED DECEMBER 14, 2006
BETWEEN
HELIX ENERGY SOLUTIONS GROUP, INC.
AND
CAL DIVE INTERNATIONAL, INC.
 
 

 



--------------------------------------------------------------------------------



 



CORPORATE SERVICES AGREEMENT
     This CORPORATE SERVICES AGREEMENT, dated to be effective as of December 14,
2006 (this “Agreement”), is made by and between Helix Energy Solutions Group,
Inc., a Minnesota corporation (“Helix”), and Cal Dive International, Inc., a
Delaware corporation (“Cal Dive”). Certain capitalized terms used in this
Agreement are defined in Section 1.1 and the definitions of the other
capitalized terms used in this Agreement are cross-referenced in Section 1.2.
WITNESSETH:
     WHEREAS, Helix and Cal Dive have entered into a Master Agreement, dated as
of December 8, 2006 (the “Master Agreement”), pursuant to which, among other
things, Helix will separate its worldwide manned diving, pipelay, pipe burial
and related businesses and operations from the other businesses and operations
of Helix by contributing, assigning and transferring such businesses, operations
and related assets and liabilities to Cal Dive and its Subsidiaries, as set
forth in the Master Agreement (the “Separation”);
     WHEREAS, after the Separation, it is contemplated that an initial public
offering will be made of approximately 26.5% of the common stock of Cal Dive,
resulting in partial public ownership of Cal Dive;
     WHEREAS, after such Separation and initial public offering, Cal Dive and
Helix will provide certain administrative and support services and other
assistance to each other in accordance with the terms and subject to the
conditions set forth herein; and
     WHEREAS, because of the parent-subsidiary relationships among Helix and Cal
Dive, the terms and conditions set forth herein have not resulted from arms
length negotiations between the parties, and accordingly, such terms may be in
some respects less favorable to the parties than those it could obtain from
unaffiliated third parties;
     NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto hereby agree as
follows:
ARTICLE I
DEFINITIONS
     Section 1.1 Certain Defined Terms.
     The following capitalized terms used in this Agreement will have the
meanings set forth below:
     “Helix Business” means the business of the Helix Group immediately prior to
the Initial Public Offering, other than the Cal Dive Business.
     “Information Systems” means computing, telecommunications or other digital
operating or processing systems or environments, including, without limitation,
computer programs, data,

 



--------------------------------------------------------------------------------



 



databases, computers, computer libraries, communications equipment, networks and
systems. When referenced in connection with Services, Information Systems will
mean the Information Systems accessed and/or used in connection with the
Services.
     “Intellectual Property” means all of the following, whether protected,
created or arising under the laws of the United States or any other foreign
jurisdiction: (i) patents, patent applications (along with all patents issuing
thereon), statutory invention registrations, divisions, continuations,
continuations-in-part, substitute applications of the foregoing and any
extensions, reissues, restorations and reexaminations thereof, and all rights
therein provided by international treaties or conventions; (ii) copyrights, mask
work rights, database rights and design rights, whether or not registered,
published or unpublished, and registrations and applications for registration
thereof, and all rights therein whether provided by international treaties or
conventions or otherwise; (iii) trademarks, service marks, trade dress, logos
and other identifiers of source, including all goodwill associated therewith and
all common law rights, registrations and applications for registration thereof,
and all rights therein provided by international treaties or conventions, and
all reissues, extensions and renewals of any of the foregoing; (iv) intellectual
property rights arising from or in respect of domain names, domain name
registrations and reservations and URLs; (v) trade secrets; (vi) intellectual
property rights arising from or in respect of Technology; and (vii) all other
applications and registrations related to any of the intellectual property
rights set forth in the foregoing clauses (i) through (vi) above.
     “Provider” means Helix or another member of the Helix Group, on the one
hand, or Cal Dive or another member of the Cal Dive Group, on the other hand,
that is providing a Service pursuant to this Agreement.
     “Recipient” means Cal Dive or another member of the Cal Dive Group, on the
one hand, or Helix or another member of the Helix Group, on the other hand, to
whom a Service pursuant to this Agreement is being provided.
     “Recipient Group” means the Cal Dive Group or the Helix Group, as Recipient
hereunder.
     “Representative” of a Person means any director, officer, employee, agent,
consultant, accountant, auditor, financing source, attorney, investment banker
or other representative of such Person.
     “Service Termination Date” means the effective date of the termination of
this Agreement pursuant to Section 9.1(a) or such earlier termination date as
may be determined in accordance with Section 9.1(a) in respect of any specified
Service.
     “Software” means the object and source code versions of computer programs
and any associated documentation therefor.
     “Tax Matters Agreement” means the Tax Matters Agreement entered into
pursuant to the Master Agreement and in substantially the form of Exhibit C to
the Master Agreement.
     “Technology” means, collectively, all designs, formulas, algorithms,
procedures, techniques, ideas, know-how, software, programs, models, routines,
confidential and proprietary

-2-



--------------------------------------------------------------------------------



 



information, databases, tools, inventions, invention disclosures, creations,
improvements, works of authorship, and all recordings, graphs, drawings,
reports, analyses, other writings, and any other embodiment of the above, in any
form, whether or not specifically listed herein.
     “Trigger Date” means the first date on which members of the Helix Group
cease to beneficially own more than fifty percent (50%) of the total voting
power of Cal Dive Common Stock.
     Section 1.2 Other Terms.
     For purposes of this Agreement, the following terms have the meanings set
forth in the sections or agreements indicated.

      Term   Section
 
   
Affiliate
  Master Agreement
After-Tax Basis
  Master Agreement
Agreement
  Preamble
Breaching Party
  Section 9.1(a)
Cal Dive Confidential Information
  Master Agreement
Cal Dive Group
  Master Agreement
Cal Dive Indemnified Parties
  Section 3.1(d)
Cal Dive Vendor Agreements
  Section 3.1(b)
Closing
  Master Agreement
Closing Date
  Master Agreement
Consents
  Section 5.2
Force Majeure
  Master Agreement
Group
  Master Agreement
Helix
  Preamble
Helix Confidential Information
  Master Agreement
Helix Group
  Master Agreement
Helix Indemnified Parties
  Section 3.1(c)
Helix Vendor Agreements
  Section 3.1(a)
Laws
  Master Agreement
Liabilities
  Master Agreement
Non-Breaching Party
  Section 9.1(a)
Services
  Section 2.1(a)
Service Charges
  Section 5.1(a)
Standard for Services
  Section 6.1
Substitute Service
  Section 2.1(a)
Taxes
  Master Agreement

ARTICLE II
SERVICES AND TERMS
     Section 2.1 Services; Scope.
     (a) During the period commencing on the Closing Date and continuing until
the earlier of the termination of this Agreement or an individual Service
pursuant to Section 9.1, subject to the terms and conditions set forth in this
Agreement, each of Helix and Cal Dive as Providers will provide, or will cause
to be provided to the Recipient Group, financial,

-3-



--------------------------------------------------------------------------------



 



information technology, human resources (including, without limitation, training
and benefits), operations support, environmental, health and safety services,
management oversight and other general services of an administrative and/or
advisory nature with respect to the business and operations of the Helix and Cal
Dive Groups, as set forth on Schedule A (the “Services”), and Cal Dive will, and
will cause the other members of the Cal Dive Group to, and Helix will, and will
cause the other members of the Helix Group to, utilize such Services in the
conduct of their respective businesses. The “Services” also will include (1) any
Services to be provided by a Provider to a Recipient as agreed pursuant to
Section 10.3(a), and (2) any Substitute Service; provided, however, that (i) the
scope of each Service will be substantially the same as the scope of such
service provided by a Provider to a Recipient on the last day prior to the
Closing in the ordinary course; (ii) the use of each Service by a Recipient will
include use by the Recipient Group’s contractors in substantially the same
manner as used by the contractors of the Recipient Group prior to the Closing;
and (iii) nothing in this Agreement will require that any Service be provided by
Helix other than for use in, or in connection with, the Cal Dive Business, or by
Cal Dive other than for use in, or in connection with, the Helix Business.
Nothing in the preceding sentence or elsewhere in this Agreement will be deemed
to restrict or otherwise limit the volume or quantity of any Service; provided,
that, certain volume or quantity changes with respect to a Service may require
the parties to negotiate in good faith and use their commercially reasonable
efforts to agree upon a price change with respect to such Service. If, for any
reason, a Provider is unable to provide any Service pursuant to the terms of
this Agreement, such Provider will provide to the Recipient Group a
substantially equivalent service (a “Substitute Service”) at or below the cost
for the substituted Service as set forth on Schedule A and otherwise in
accordance with the terms of this Agreement, including the Standard for
Services.
     (b) The Services will include, and the Service Charges reflect charges for,
such maintenance, support, error correction, training, updates and enhancements
normally and customarily provided by members of the Provider Group to other
Provider Group members that receive such services. The Services will include all
functions, responsibilities, activities and tasks, and the materials,
documentation, resources, rights and licenses to be used, granted or provided by
the Provider Group that are not specifically described in this Agreement as a
part of the Services, but are incidental to, and would normally be considered an
inherent part of, or necessary subpart included within, the Services or are
otherwise necessary for the Provider Group to provide, or the Recipient Group to
receive, the Services.
     (c) This Agreement will not assign any rights to Technology or Intellectual
Property between the parties, other than as specifically set forth herein. Any
upgrades, updates or other modifications to Software or other electronic content
made available or delivered to the Cal Dive Group pursuant to this Agreement
will be deemed to be Intellectual Property of the Helix Group and licensed to
the Cal Dive Group, notwithstanding that such upgrades, updates or other
modifications (i) were not used, held for use or contemplated to be used by the
Cal Dive Group as of the Closing Date, (ii) were not controlled by any member of
the Helix Group as of the Closing Date, or (iii) may constitute improvements
made after the Closing Date.
     (d) Throughout the term of this Agreement, the Provider and the Recipient
of any Service will cooperate with one another and use their good faith,
commercially reasonable efforts to effect the efficient, timely and seamless
provision and receipt of such Service.

-4-



--------------------------------------------------------------------------------



 



     (e) Any Software delivered by a Provider hereunder will be delivered, at
the election of the Provider, either (i) with the assistance of the Provider,
through electronic transmission or downloaded by the Recipient from the
applicable intranet, or (ii) by installation by the Provider on the relevant
equipment, with retention by the Provider of all tangible media on which such
Software resides. The Provider and the Recipient acknowledge and agree that no
tangible medium containing such Software (including any enhancements, upgrades
or updates) will be transferred to the Recipient at any time for any reason
under the terms of this Agreement, and that the Provider will, at all times,
retain possession and control of any such tangible medium used or consumed by
the Provider in the performance of this Agreement. Each party will comply with
all reasonable security measures implemented by the other party in connection
with the delivery of Software.
     Section 2.2 Performance and Receipt of Services.
     Each of Helix and Cal Dive will, and will cause its respective Groups to,
comply with the following provisions with respect to the Services:
     (a) Each Provider and Recipient will at all times comply with its own then
in-force security guidelines and policies applicable to the performance, access
and/or use of the Services and Information Systems.
     (b) Each Provider and Recipient will take commercially reasonable measures
to ensure that no computer viruses or similar items are coded or introduced into
the Services or Information Systems. If a computer virus is found to have been
introduced into the Services or Information Systems, the parties hereto will use
their commercially reasonable efforts to cooperate and to diligently work
together to eliminate the effects of such computer virus.
     (c) Each Provider and Recipient will exercise reasonable care in providing
and receiving the Services to (i) prevent access to the Services or Information
Systems by unauthorized Persons, and (ii) not damage, disrupt or interrupt the
Services or Information Systems.
     Section 2.3 WARRANTIES.
     THIS IS A SERVICE AGREEMENT. EXCEPT AS EXPRESSLY STATED IN THIS AGREEMENT,
THERE ARE NO EXPRESS WARRANTIES OR GUARANTIES, AND THERE ARE NO IMPLIED
WARRANTIES OR GUARANTIES, INCLUDING, BUT NOT LIMITED TO, THE IMPLIED WARRANTIES
OF MERCHANTABILITY, TITLE AND FITNESS FOR A PARTICULAR PURPOSE.
ARTICLE III
OTHER ARRANGEMENTS
     Section 3.1 Vendor Agreements.
     (a) A member of the Helix Group is or may become a party to certain
corporate purchasing contracts, master services agreements, vendor contracts,
software and other Intellectual Property licenses or similar agreements
unrelated to the Services (the “Helix Vendor

-5-



--------------------------------------------------------------------------------



 



Agreements”) under which (or under open work orders thereunder) the Cal Dive
Group purchases, obtains or uses goods or services, licenses rights to use
Intellectual Property and realizes certain other benefits and rights. Helix
agrees that prior to the Trigger Date, the Cal Dive Group will continue to
retain the right to purchase goods or services and continue to realize such
other benefits and rights under each Helix Vendor Agreement to the extent
allowed by such Helix Vendor Agreement until the expiration or termination date
of such rights or benefits pursuant to the terms of such Helix Vendor Agreement
(including, without limitation, any voluntary termination of such Helix Vendor
Agreement by the Helix Group).
     (b) A member of the Cal Dive Group is or may become a party to certain
corporate purchasing contracts, master services agreements, vendor contracts,
software and other Intellectual Property licenses or similar agreements
unrelated to the Cal Dive Services (the “Cal Dive Vendor Agreements”) under
which (or under open work orders thereunder) the Helix Group purchases, obtains
or uses goods or services, licenses rights to use Intellectual Property and
realizes certain other benefits and rights. Cal Dive agrees that prior to the
Trigger Date, the Helix Group will continue to retain the right to purchase
goods or services and continue to realize such other benefits and rights under
each Cal Dive Vendor Agreement to the extent allowed by such Cal Dive Vendor
Agreement until the expiration or termination date of such rights or benefits
pursuant to the terms of such Cal Dive Vendor Agreement (including, without
limitation, any voluntary termination of such Cal Dive Vendor Agreements by the
Cal Dive Group).
     (c) The Cal Dive Group will indemnify, defend and hold harmless on an
After-Tax Basis the Helix Group and each of their respective directors, officers
and employees, and each of the heirs, executors, successors and assigns of any
of the foregoing (collectively, the “Helix Indemnified Parties”), from and
against any and all Liabilities of the Helix Indemnified Parties relating to,
arising out of or resulting from the Cal Dive Group purchasing, obtaining or
using goods or services, licensing rights to use Intellectual Property or
otherwise realizing benefits and rights under any Helix Vendor Agreements.
     (d) The Helix Group will indemnify, defend and hold harmless on an
After-Tax Basis the Cal Dive Group and each of their respective directors,
officers and employees, and each of the heirs, executors, successors and assigns
of any of the foregoing (collectively, the “Cal Dive Indemnified Parties”), from
and against any and all Liabilities of the Cal Dive Indemnified Parties relating
to, arising out of or resulting from the Helix Group purchasing, obtaining or
using goods or services, licensing rights to use Intellectual Property or
otherwise realizing benefits and rights under any Cal Dive Vendor Agreements.
ARTICLE IV
ADDITIONAL AGREEMENTS
     Section 4.1 Leases.
     Helix and Cal Dive agree that each lease or sublease listed on Schedule B,
pursuant to which any member of the Cal Dive Group leases or subleases real
property from any member of the Helix Group, will remain in full force and
effect pursuant to its terms unless otherwise agreed to in writing by the
parties.

-6-



--------------------------------------------------------------------------------



 



     Section 4.2 Computer-Based Resources.
     Helix and Cal Dive agree that (i) prior to the Trigger Date, the Recipient
Group will continue to have access to the Information Systems of the Provider
Group, and (ii) on and after the Trigger Date, the Recipient Group will not have
access to all or any part of the Information Systems of the Provider Group,
except to the extent necessary for the Recipient Group to receive the Services
(subject to the Recipient Group complying with all reasonable security measures
implemented by the Provider Group as deemed necessary by the Provider Group to
protect its Information Systems; provided, that, the Recipient Group has had a
commercially reasonable period of time in which to comply with such security
measures).
     Section 4.3 Access.
     Cal Dive will allow the Helix Group and its Representatives, and Helix will
allow the Cal Dive Group and its Representative, reasonable access to the
facilities of the respective Groups necessary for the performance of the
Services and to enable each Provider Group and to fulfill its obligations under
this Agreement.
ARTICLE V
COSTS AND DISBURSEMENTS; PAYMENTS
     Section 5.1 Service Charges.
     (a) Schedule A sets forth with respect to each Service a description of the
charges for such Service or the basis for the determination thereof (the
“Service Charges”). Further, in connection with performance of the Services in
the event the Provider makes payments for the benefit of and/or on behalf of the
Recipient and incurs out-of-pocket costs and expenses (collectively, the “Other
Costs”), such Other Costs shall be reimbursed to the Provider by the Recipient;
provided, that, any Other Costs will only be payable by the Recipient if it
receives from the Provider reasonably detailed data and other documentation
sufficient to support the calculation of amounts due to the Provider as a result
of such Other Costs.
     (b) Whether prior to the Trigger Date or from and after the Trigger Date,
the Provider will deliver an invoice to the Recipient on a monthly basis (in
arrears) for the Service Charges and any Other Costs, no later than thirty
(30) days following the end of the applicable month. The Recipient will have the
right to dispute any Service Charges and Other Costs by delivering written
notice of such dispute, setting forth in reasonable detail the basis therefor,
to the Provider within, and no later than, five (5) days after receipt of the
invoice from the Provider. As soon as practicable after receipt of any such
notice, the Provider will provide the Recipient with reasonably detailed data
and documentation sufficient to support the calculation of any Service Charges
and Other Costs that are the subject of the dispute. The Recipient will pay the
amount of such invoice (excluding any amount contested in good faith) to the
Provider in U.S. dollars on or before the later of (i) fifteen (15) days of the
date of such invoice or (ii) forty-five (45) days following the end of the
applicable month; provided, that, to the extent consistent with past practice
with respect to Services rendered outside the United States, payments may be
made in local currency. If the Recipient fails to pay such amount (excluding any
amount contested in good faith) by such date, the Recipient will be obligated to
pay to the Provider, in addition to the

-7-



--------------------------------------------------------------------------------



 



amount due, interest on such amount at the lesser of (i) the three month London
Interbank Offered Rate (LIBOR) plus 100 basis points or (ii) the maximum rate of
interest allowed by applicable law, from the date the payment was due through
the date of payment.
     Section 5.2 Consents.
     Helix and Cal Dive acknowledge and agree that certain Software and other
licenses, consents, approvals, notices, registrations, recordings, filings and
other actions (collectively, “Consents”) may be required by Helix, Cal Dive or
members of their respective Groups in connection with the provision of the
Services. With respect to each Service, the Recipient will, after consultation
with the Provider, either directly pay the out-of-pocket expenses incurred to
obtain, perform or otherwise satisfy each such Consent or after any such Consent
is obtained, performed or otherwise satisfied, reimburse the Provider for all
actual, out-of-pocket costs incurred by the Provider and related to such
Consent. Prior to payment of, or reimbursement for, such out-of-pocket expenses,
the Provider will provide the Recipient with an invoice accompanied by
reasonably detailed data and documentation sufficient to evidence the
out-of-pocket expenses for which the Provider is seeking payment or
reimbursement. Upon receipt of such invoice and data and documentation, the
Recipient will either pay the amount of such invoice directly in accordance with
its general payment terms with vendors or reimburse the Provider for its payment
of the invoice within 30 days of the date of its receipt of such invoice. If the
Recipient disputes the invoiced amount, then the parties will work together to
resolve such dispute. Helix and Cal Dive acknowledge and agree that no prior
approval of the Recipient will be required for the Provider to seek any
reimbursement pursuant to this Section 5.2.
ARTICLE VI
STANDARD FOR SERVICE; COMPLIANCE WITH LAWS
     Section 6.1 Standard for Service.
     Except as otherwise provided in this Agreement (including in Schedule A and
Schedule C), Helix and Cal Dive agree that the Provider will perform the
Services such that the nature, quality, standard of care and the service levels
at which such Services are performed are no less than the nature, quality,
standard of care and service levels at which the substantially same services
were provided to the members of the Recipient Group by or on behalf of the
Provider on the last day prior to the Closing Date in the ordinary course (the
“Standard for Services”).
     Section 6.2 Compliance with Laws.
     Each of Helix and Cal Dive will be responsible for its, and its respective
Group’s, compliance with any and all Laws applicable to its performance under
this Agreement; provided, however, that each of Helix and Cal Dive will, subject
to reimbursement of out-of-pocket expenses by the requesting party, use
commercially reasonable efforts to cooperate and provide the other party with
all reasonably requested assistance (including, without limitation, the
execution of documents and the provision of relevant information) to ensure
compliance with all applicable Laws in connection with any regulatory action,
requirement, inquiry or examination related to this Agreement or the Services.

-8-



--------------------------------------------------------------------------------



 



ARTICLE VII
INDEMNIFICATION; LIMITATION ON LIABILITY
     Section 7.1 Limited Liability of a Provider.
     Notwithstanding the provisions of Section 6.1, no member of a Provider
Group, its respective Affiliates or any of their respective directors, officers
or employees, or any of the heirs, executors, successors or assigns of any of
the foregoing (each, a “Provider Indemnified Party”), will have any liability in
contract, tort or otherwise, including for any such party’s ordinary or
contributory negligence, to the Recipient or its Affiliates or Representatives
for or in connection with (i) any Services rendered or to be rendered by any
Provider Indemnified Party pursuant to this Agreement, (ii) the transactions
contemplated by this Agreement, or (iii) any Provider Indemnified Party’s
actions or inactions in connection with any such Services or transactions;
provided, however, that such limitation on liability will not extend to or
otherwise limit any Liabilities that have resulted directly from such Provider
Indemnified Party’s (a) gross negligence or willful misconduct, (b) subject to
the provisions of the Amended and Restated Certificate of Incorporation,
prohibited use or disclosure of information of, or regarding, a customer or
potential customer of a Recipient Indemnified Party or (c) violation of
applicable Law.
     Section 7.2 Indemnification by Each Provider.
     Each Provider will indemnify, defend and hold harmless each relevant
Recipient and each of its Subsidiaries and each of their respective directors,
officers and employees, and each of the heirs, executors, successors and assigns
of any of the foregoing (each, a “Recipient Indemnified Party”), from and
against any and all Liabilities of the Recipient Indemnified Parties relating
to, arising out of, or resulting from (a) the gross negligence or willful
misconduct of a Provider Indemnified Party in connection with such Provider
Indemnified Party’s provision of the Services, (b) any violation of applicable
Law by a Provider Indemnified Party in connection with the transactions
contemplated by this Agreement or such Provider Indemnified Party’s provision of
the Services or (c) Provider Indemnified Party’s material breach of this
Agreement; provided, that, the aggregate liability of the Provider Group
pursuant to this Article VII will in no event exceed an amount equal to the
aggregate payments made by the Recipients to such Providers for Services
pursuant to this Agreement for the 12 month period preceding the date of such
event giving rise to indemnification hereunder.
     Section 7.3 Indemnification by Each Recipient.
     Each Recipient Group will indemnify, defend and hold harmless each relevant
Provider Indemnified Party from and against any and all Liabilities of the
Provider Indemnified Parties relating to, arising out of, or resulting from the
provision of the Services by any Provider or any of its Affiliates, except for
any Liabilities that result from (a) a Provider Indemnified Party’s gross
negligence or willful misconduct in connection with the provision of the
Services, (b) a violation of applicable Law by a Provider Indemnified Party in
connection with the transactions contemplated by this Agreement or such Provider
Indemnified Party’s provision of the Services, or (c) a Provider Indemnified
Party’s material breach of this Agreement.

-9-



--------------------------------------------------------------------------------



 



     Section 7.4 Indemnification Matters; Exclusivity.
     The indemnification provisions set forth in Sections 5.6 through 5.8 of the
Master Agreement are hereby incorporated into, and made a part of, this
Article VII, Sections 3.1(c) and 3.1(d) and as otherwise applicable to this
Agreement. The provisions of this Article VII will constitute the sole and
exclusive remedy for Liabilities arising under this Agreement, other than
Liabilities arising under Sections 3.1(c) and 3.1(d).
     Section 7.5 Limitation on Liability.
     Notwithstanding any other provision contained in this Agreement, Helix and
Cal Dive agree on their behalf, and on behalf of their respective Groups, that
no member of the Helix Group on the one hand, and no member of the Cal Dive
Group, on the other hand, will be liable to any member of the other Group,
whether based on contract, tort (including negligence), warranty or any other
legal or equitable grounds, for any special, indirect, punitive, incidental or
consequential losses, damages or expenses of the other Group, including, without
limitation, loss of data, loss of profits, interest or revenue, or use or
interruption of business, arising from any claim relating to breach of this
Agreement or otherwise relating to any of the Services or Undertakings provided
hereunder. For clarification purposes only, the parties hereto agree that the
limitation on liability contained in this Section 7.5 will not apply to
(a) damages awarded to a third party pursuant to a third party claim for which a
Provider is required to indemnify, defend and hold harmless any Recipient
Indemnified Party under Section 7.2; (b) damages awarded to a third party
pursuant to a third party claim for which a Recipient is required to indemnify,
defend and hold harmless any Provider Indemnified Party under Section 7.3;
(c) damages awarded to a third party pursuant to a third party claim for which
the Cal Dive Group is required to indemnify, defend and hold harmless any Helix
Indemnified Party under Section 3.1(c); and (d) damages awarded to a third party
pursuant to a third party claim for which the Helix Group is required to
indemnify, defend and hold harmless any Cal Dive Indemnified Party under Section
3.1(d).
     Section 7.6 Liability for Payment Obligations.
     Nothing in this Article VII will be deemed to eliminate or limit, in any
respect, any member of the Helix Group’s or any member of the Cal Dive Group’s
express obligation in this Agreement to pay or reimburse, as applicable, for
(a) Service Charges; (b) Other Costs; (c) amounts payable or reimbursable with
respect to any custom modification provided pursuant to Section 2.1(b); (d) any
amounts payable or reimbursable pursuant to the terms of the leases referred to
in Section 4.1; (e) any amounts payable or reimbursable in respect of the
Consents pursuant to Section 5.2; (f) amounts payable or reimbursable pursuant
to Section 6.2 with respect to compliance with Laws; (g) amounts payable or
reimbursable pursuant to Section 10.3(b) with respect to books and records; and
(h) amounts payable or reimbursable pursuant to Section 10.6 with respect to
Taxes.

-10-



--------------------------------------------------------------------------------



 



ARTICLE VIII
CHOICE OF LAW
     This Agreement will be governed by, and construed and interpreted in
accordance with, the laws of the State of Texas, without giving effect to any
conflicts of law rule or principle that might require the application of the
laws of another jurisdiction.
ARTICLE IX
TERMINATION
     Section 9.1 Termination.
     (a) This Agreement may be terminated (1) with respect to any and all
Services other than those identified on Schedule C as having particular
termination dates, after the Trigger Date by either Helix or Cal Dive upon no
less than sixty (60) days’ prior written notice; provided, however, after the
Trigger Date, the Provider will continue to provide, and the Recipient will
utilize, and will cause the other members of the Recipient Group to utilize, the
Services identified on Schedule C for the applicable time periods after the
Trigger Date set forth in Schedule C, and therefore (A) the effective date of
such termination of this Agreement must be no earlier than the latest date
provided on Schedule C for the provision of Services, (B) the effective date of
termination of individual Services specified on Schedule C must be no earlier
than the date provided on Schedule C for such individual Service, and (C) all
other Services that are not specified on Schedule C will terminate upon the
effective termination date provided in such written notice, or (2) at any time
upon mutual agreement of Helix and Cal Dive. Notwithstanding the foregoing, with
respect to specific Services provided hereunder, (i) either party hereto (the
“Non-Breaching Party”) may terminate this Agreement with respect to any
individual Service, in whole but not in part, at any time upon prior written
notice by the Non-Breaching Party to the other party (the “Breaching Party”) if
the Breaching Party (including any member of its respective Group) has failed to
perform any of its material obligations under this Agreement relating to such
Service, and such failure will have continued without cure for a period of
60 days after receipt by the Breaching Party of a written notice of such failure
from the Non-Breaching Party seeking to terminate such Service. Notwithstanding
anything herein to the contrary, Helix and Cal Dive may from time to time
mutually agree to terminate any individual Service, in whole but not in part,
provided, that, any such agreement to terminate a Service will comply with
Section 10.10 and include all terms and conditions applicable to termination of
the Service to be terminated. Any such termination of an individual Service will
not in any way affect the obligations of the party terminating such Service to
continue to receive all other Services not so terminated and to continue to
provide Services as required by this Agreement.
     (b) In addition to and not in limitation of the rights and obligations set
forth in Section 2.1(d), upon the request of the Recipient of a Service, (i) the
Provider of such Service will cooperate with the Recipient and use its good
faith, commercially reasonable efforts to assist the transition of such Service
to the Recipient (or Affiliate of the Recipient or such third-party vendor
designated by the Recipient) by the Service Termination Date for such Service.

-11-



--------------------------------------------------------------------------------



 



     Section 9.2 Effect of Termination.
     Upon termination or expiration of any Service pursuant to this Agreement,
the relevant Provider will have no further obligation to provide the terminated
Service, and the relevant Recipient will have no obligation to pay any future
Service Charges or Other Costs relating to any such Service (other than for or
in respect of Services provided in accordance with the terms of this Agreement
and received by such Recipient prior to such termination). Upon termination of
this Agreement in accordance with its terms, no Provider will have any further
obligation to provide any Service, and no Recipient will have any obligation to
pay any Service Charges or Other Costs relating to any Service or make any other
payments under this Agreement (other than for or in respect of Services received
by such Recipient prior to such termination or with respect to any payment
obligations that survive the termination of this Agreement, including those
payment obligations identified in Section 7.6, which obligations survive the
termination of this Agreement pursuant to Section 9.3 below).
     Section 9.3 Survival.
     Each of Section 4.1 (Leases), Section 4.2 (Computer-Based Resources),
Article V (Costs and Disbursements), Article VII (Indemnification; Limitation on
Liability), Section 9.2 (Effect of Termination), this Section 9.3 (Survival),
and Article X (General Provisions) will survive the expiration or other
termination of this Agreement and remain in full force and effect.
     Section 9.4 Force Majeure.
     No party hereto (or any member of its Group or any other Person acting on
its behalf) will have any liability or responsibility for failure to fulfill any
obligation (other than a payment obligation) under this Agreement so long as and
to the extent to which the fulfillment of such obligation is prevented,
frustrated, hindered or delayed as a consequence of circumstances of Force
Majeure. A party claiming the benefit of this provision will, as soon as
reasonably practicable after the occurrence of any such event: (a) notify the
other party of the nature and extent of any such Force Majeure condition and
(b) use commercially reasonable efforts to remove any such causes and resume
performance under this Agreement as soon as feasible.
ARTICLE X
GENERAL PROVISIONS
     Section 10.1 Independent Contractors.
     In providing Services hereunder, the Provider will act solely as
independent contractor and nothing in this Agreement will constitute or be
construed to be or create a partnership, joint venture, or principal/agent
relationship between the Provider, on the one hand, and the Recipient, on the
other. All Persons employed by the Provider in the performance of its
obligations under this Agreement will be the sole responsibility of the
Provider.
     Section 10.2 Subcontractors.
     Any Provider may hire or engage one or more subcontractors to perform any
or all of its Services; provided, that, the Provider will in all cases remain
responsible for all its obligations

-12-



--------------------------------------------------------------------------------



 



under this Agreement, including, without limitation, with respect to the scope
of the Services, the Standard for Services and the content of the Services
provided to the Recipient. Under no circumstances will any Recipient be
responsible for making any payments directly to any subcontractor engaged by a
Provider.
     Section 10.3 Additional Services; Books and Records.
     (a) If, during the term of this Agreement, a party hereto identifies a need
for additional or other corporate services to be provided by or on behalf of a
Provider, the parties hereto agree to negotiate in good faith to provide such
requested services (provided that such services are of a type generally provided
by the Provider Group at such time) and the applicable service fees, payment
procedures, and other rights and obligations with respect thereto. To the extent
practicable, such additional or other services will be provided on terms
substantially similar to those applicable to Services of similar types and
otherwise on terms consistent with those contained in this Agreement.
     (b) All books, records and data maintained by a Provider for a Recipient
with respect to the provision of a Service will be the exclusive property of
such Recipient. The Recipient, at its sole cost and expense, will have the right
to inspect, and make copies of, any such books, records and data during regular
business hours upon reasonable advance notice to the Provider. At the sole cost
and expense of the Provider, upon termination of the provision of any Service,
the relevant books, records and data relating to such terminated Service will be
delivered by the Provider to the Recipient in a mutually agreed upon format to
the address of Recipient set forth in Section 10.5 or any other mutually agreed
upon location; provided, however, that the Provider will be entitled to retain
one copy of all such books, records and data relating to such terminated Service
for archival purposes and for purposes of responding to any dispute that may
arise with respect thereto.
     Section 10.4 Confidential Information.
     Cal Dive agrees to, and will cause the other members of the Cal Dive Group
to, maintain and safeguard all the Information pursuant to Section 6.2 of the
Master Agreement and Helix agrees to, and will cause the other members of the
Helix Group to, maintain and safeguard all Cal Dive Confidential Information
pursuant to Section 6.2 of the Master Agreement, and each party hereto agrees
that Section 6.2 of the Master Agreement is hereby incorporated by reference
into, and made a part of, this Agreement.
     Section 10.5 Notices.
     All notices, requests, claims, demands and other communications under this
Agreement will be in writing and will be given or made (and will be deemed to
have been duly given or made upon receipt) by delivery in person, by overnight
courier service, by facsimile with receipt confirmed (followed by delivery of an
original via overnight courier service) or by registered or certified mail
(postage prepaid, return receipt requested) to the respective parties at the
following addresses (or at such other address for a party as will be specified
in a notice given in accordance with this Section 10.5):

-13-



--------------------------------------------------------------------------------



 



If to Helix:
Helix Energy Solutions Group, Inc.
400 N. Sam Houston Parkway East, Suite 400
Houston, Texas 77060
Attn: General Counsel
Fax: (281) 618-0505
If to any member of the Cal Dive Group:
Cal Dive International, Inc.
400 N. Sam Houston Parkway East, Suite 1000
Houston, Texas 77060
Attn: General Counsel
Fax: (281) 618-0503
     Section 10.6 Taxes. Except as otherwise specifically provided for in the
Tax Matters Agreement:
     (a) Each party will be responsible for any personal property Taxes on
property it owns or leases, for franchise and privilege Taxes on its business,
and for Taxes based on its net income or gross receipts.
     (b) Each Recipient may report and (as appropriate) pay any sales, use,
excise, value-added, services, consumption, and other Taxes directly if the
Recipient provides the applicable Provider with a direct pay or exemption
certificate.
     (c) A Provider will promptly notify the applicable Recipient of, and
coordinate with the Recipient the response to and settlement of, any claim for
Taxes asserted by applicable taxing authorities for which the Recipient is
alleged to be financially responsible hereunder.
     (d) Each Recipient will be entitled to receive and to retain any refund of
Taxes paid to a Provider pursuant to this Agreement. In the event a Provider
receives a refund of any Taxes paid by a Recipient to the Provider, the Provider
will promptly pay, or cause the payment of, such refund to the Recipient.
     (e) Each of the parties hereto agrees that if reasonably requested by the
other party, it will cooperate with such other party to enable the accurate
determination of such other party’s Tax liability and assist such other party in
minimizing its Tax liability to the extent legally permissible. The Provider’s
invoices will separately state the amounts of any Taxes the Provider is
proposing to collect from the Recipient.
     Section 10.7 Severability.
     If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced under any Law or as a matter of public policy, all
other conditions and provisions of this Agreement will nevertheless remain in
full force and effect. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto will
negotiate in good faith to modify this Agreement so as to effect the original
intent of the

-14-



--------------------------------------------------------------------------------



 



parties hereto as closely as possible in a mutually acceptable manner in order
that the transactions contemplated by this Agreement be consummated as
originally contemplated to the greatest extent possible.
     Section 10.8 Entire Agreement.
     Except as otherwise expressly provided in this Agreement, this Agreement
constitutes the entire agreement of the parties hereto with respect to the
subject matter of this Agreement and supersedes all prior agreements and
undertakings, both written and oral, between or on behalf of the parties hereto
with respect to the subject matter of this Agreement. The Schedules and Recitals
to this Agreement are hereby incorporated by reference into and made part of
this Agreement for all purposes.
     Section 10.9 Assignment; No Third-Party Beneficiaries.
     This Agreement will not be assigned by any party hereto without the prior
written consent of the other party hereto; provided, however, either Helix or
Cal Dive may assign this Agreement in connection with a merger, consolidation,
reorganization, sale of all or substantially all of its assets or similar
transaction within the Helix Group or the Cal Dive Group, respectively, whether
or not Helix or Cal Dive is the surviving entity. Except as provided in
Article III and Article VII with respect to indemnified parties, this Agreement
is for the sole benefit of the parties to this Agreement, the members of their
respective Group and their permitted successors and assigns and nothing in this
Agreement, express or implied, is intended to or will confer upon any other
Person any legal or equitable right, benefit or remedy of any nature whatsoever
under or by reason of this Agreement. Each Recipient will cause each member of
its Recipient Group receiving Services hereunder to abide by the terms and
conditions of this Agreement, and each Provider will cause each member of its
Provider Group providing Services hereunder to abide by the terms and conditions
of this Agreement.
     Notwithstanding the foregoing, Helix may assign, collaterally assign, or
grant security interests in all of Helix’s right, title and interest in and to
this Agreement, without the consent of Cal Dive, to one or more financial
institutions or other lenders or to any designees, successors or permitted
assigns of such financial institutions or other lenders that are, from time to
time, parties to the following Credit Agreement, as the same may be amended,
restated, amended and restated, renewed, extended, supplemented, replaced, or
refinanced from time to time: that certain Credit Agreement dated as of July 3,
2006, by and among Helix Energy Solutions Group, Inc., as the Borrower, Bank of
America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer, and
the other Lenders and Agents party thereto. In connection with the foregoing,
Cal Dive hereby (a) consents to the exercise by the Secured Parties (as defined
in the Credit Agreement) of the rights provided in the security documents
granting such assignment, collateral assignment, or security interest, including
any foreclosure pursuant thereto and any subsequent assignments by the
Administrative Agent on behalf of the Secured Parties, (b) agrees to provide the
Administrative Agent with written notice of any default by Helix under the
Agreement which is not cured within any applicable grace or cure period, and
(c) agrees that prior to terminating the Agreement due to a default by Helix, it
shall provide the Administrative Agent with notice of such intended termination
(including a detailed description of the reasons therefor) and a

-15-



--------------------------------------------------------------------------------



 



reasonable opportunity to cure any underlying default (provided that the
Administrative Agent shall have no obligation to cure any default).
     Section 10.10 Amendment.
     No provision of this Agreement may be amended or modified except by a
written instrument signed by all the parties to such agreement. No waiver by any
party of any provision hereof will be effective unless explicitly set forth in
writing and executed by the party so waiving. The waiver by either party hereto
of a breach of any provision of this Agreement will not operate or be construed
as a waiver of any other subsequent breach.
     Section 10.11 Rules of Construction.
     (a) Interpretation of this Agreement will be governed by the following
rules of construction: (i) words in the singular will be held to include the
plural and vice versa and words of one gender will be held to include the other
gender as the context requires, (ii) references to the terms Article, Section,
paragraph, and Schedule are references to the Articles, Sections, paragraphs,
and Schedules to this Agreement unless otherwise specified, (iii) the word
“including” and words of similar import will mean “including, without
limitation,” (iv) provisions will apply, when appropriate, to successive events
and transactions, (v) the headings contained herein are for reference purposes
only and will not affect in any way the meaning or interpretation of this
Agreement, (vi) the recitals are and (vii) this Agreement will be construed
without regard to any presumption or rule requiring construction or
interpretation against the party drafting or causing any instrument to be
drafted.
     (b) Unless specifically stated in the Master Agreement that a particular
provision of the Master Agreement should be given effect in lieu of a
conflicting provision in this Agreement, to the extent that any provision
contained in this Agreement conflicts with, or cannot logically be read in
accordance with, any provision of the Master Agreement, the provision contained
in this Agreement will prevail.
     (c) Unless specifically stated in the Schedules to this Agreement, to the
extent that any provision contained in this Agreement conflicts with, or cannot
logically be read in accordance with, any provision of a Schedule to this
Agreement the provision contained in such Schedule will prevail.
     Section 10.12 Counterparts.
     This Agreement may be executed in one or more counterparts, and by the
different parties to each such agreement in separate counterparts, each of which
when executed will be deemed to be an original but all of which taken together
will constitute one and the same agreement. Delivery of an executed counterpart
of a signature page to this Agreement by facsimile or electronic mail will be as
effective as delivery of a manually executed counterpart of any such Agreement.

-16-



--------------------------------------------------------------------------------



 



     Section 10.13 Set-Off.
     Each of the Provider and the Recipient shall have the right to set off any
amounts owed to such party by the other party, whether arising under this
Agreement or otherwise.
[SIGNATURE PAGE FOLLOWS]

-17-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Corporate Services
Agreement to be executed to be effective on the date first written above by
their respective duly authorized officers.

            HELIX ENERGY SOLUTIONS GROUP, INC.
      By:   /s/ Martin R. Ferron         Name:   Martin R. Ferron       
Title:   President and Chief Executive Officer        CAL DIVE INTERNATIONAL,
INC.
      By:   /s/ Quinn J. Hébert         Name:   Quinn J. Hébert        Title:  
President and Chief Executive Officer   





--------------------------------------------------------------------------------



 



         

SCHEDULE A — SERVICES
     I. Services to Be Provided by Helix and Helix Group:
          A. Finance and Accounting

  1.   Tax     2.   Treasury     3.   Audit

          B. Legal & Insurance

  1.   Insurance and Claims

          C. Operations Support

  1.   Benefits

     Cal Dive will pay Helix for the foregoing services in an amount to be
determined by an allocation of costs for such items in conformity with past
practices of Helix and Cal Dive. The allocation shall be determined by
calculating the ratio of (1) the total marine contracting revenue attributable
to Cal Dive to (2) the aggregate marine contracting revenue of the Cal Dive
Group and the Helix Group for the relevant period, exclusive of the revenues of
Energy Resource Technology GOM, Inc. and Energy Resource Technology (UK) Limited
The resulting ratio shall be applied to the consolidated total costs for the
foregoing items over the relevant period to determine the amount allocated to
Cal Dive for such costs.
          C. Information Technology
     Cal Dive will pay Helix for the foregoing services in an amount to be
determined by an allocation of costs for such items in conformity with past
practices of Helix and Cal Dive. Helix will provide its information systems,
network and communications systems to the Cal Dive Group. Cal Dive will pay
Helix for these services based on the ratio of (1) the number of users for these
systems in the Cal Dive Group to (2) the aggregate number of users for the
foregoing systems of the Cal Dive Group and the Helix Group. The resulting ratio
shall be applied to the consolidated total costs for the foregoing items over
the relevant period to determine the amount allocated to Cal Dive for such
costs.
     II. Services to Be Provided by Cal Dive and Cal Dive Group:
          A. Operations Support

  1.   Human Resources     2.   Offshore Resources

 



--------------------------------------------------------------------------------



 



  3.   Training and Orientation

     Helix will pay Cal Dive for the foregoing services in an amount to be
determined by an allocation of costs for such items in conformity with past
practices of Helix and Cal Dive. Helix will pay Cal Dive for the foregoing
services based on the ratio of (1) the number of employees in the Helix Group to
(2) the aggregate number of employees of the Cal Dive Group and the Helix Group,
excluding for purposes of such calculation the employees of Energy Resource
Technology GOM, Inc. and Energy Resource Technology (UK) Limited The resulting
ratio shall be applied to the consolidated total costs for the foregoing items
over the relevant period to determine the amount allocated to Helix for such
costs.
          B. Marine Services

  1.   Administration     2.   Capital Projects

          C. Supply Chain Services

  1.   Administration     2.   Yard/Shop Services     3.   Warehousing     4.  
Purchasing     5.   Logistics

          D. Equipment

  1.   Administration     2.   Equipment

     Helix will pay Cal Dive for the foregoing services in an amount to be
determined by an allocation of costs for such items in conformity with past
practices of Helix and Cal Dive. The allocation shall be determined by
calculating the ratio of (1) the total marine contracting revenue attributable
to Helix to (2) the aggregate marine contracting revenue of the Cal Dive Group
and the Helix Group for the relevant period, exclusive of the revenues of Energy
Resource Technology GOM, Inc., Energy Resource Technology (UK) Limited, Well Ops
(U.K.), Ltd. and Canyon Offshore, Inc. The resulting ratio shall be applied to
the consolidated total costs for the foregoing items over the relevant period to
determine the amount allocated to Helix for such costs.
          E. Environmental, Health and Safety (“EHS”) Services

  1.   Administration

S-2



--------------------------------------------------------------------------------



 



  2.   Environmental, Health and Safety Management     3.   Subcontracting

     Helix will pay Cal Dive for the foregoing services in an amount to be
determined by an allocation of costs for such items in conformity with past
practices of Helix and Cal Dive. The allocation is based upon an exposure
analysis by EHS personnel, taking into account the amount of exposure
specifically identifiable to each vessel or business unit of the Cal Dive Group
and Helix Group, respectively. The ratio of the amount of exposure attributable
to Helix to the total exposure for both Groups is then applied to the
consolidated total costs for the foregoing items over the relevant period to
determine the amount allocated to Helix for such costs.

S-3



--------------------------------------------------------------------------------



 



SCHEDULE B — REAL PROPERTY FACILITIES
Houston
Port of Iberia
New Orleans

S-4



--------------------------------------------------------------------------------



 



SCHEDULE C — POST-TRIGGER DATE SERVICES
Services to be provided by Helix and the Helix Group:

      Service   Termination Date
 
   
Tax
  90 days from Trigger Date
Treasury
  90 days from Trigger Date
Audit
  90 days from Trigger Date
Insurance and Claims
  90 days from Trigger Date
Information Technology
  12 months from Trigger Date

Services to be provided by Cal Dive and the Cal Dive Group:

      Service   Termination Date
 
   
Supply Chain Services
  6 months from Trigger Date

S-5